Mr. Justice HutchisoN
delivered the opinion of the court.
The first assignment is that the district court erred in overruling a motion for dismissal because defendant had not been broug’ht to trial within one hundred and twenty days after the filing of the information, as required by section 448 of the Code of Criminal Procedure. (Comp. Stat., 1911, section 6494.) The case was set for trial within one hundred and twenty days after the filing of the information but was postponed on motion of the district attorney. Defendant at first opposed this motion but finally consented to the postponement. The motion for a dismissal is dated September 1, 1932. It bears no file mark but apparently was not filed until the day following when the case again came on to be heard, and notice was served on the district attorney. Both the district attorney and counsel for defendant announced that they were ready for trial and even then defendant did ..not bring his motion to the attention of the court.. It was the district attorney who mentioned the fact that a motion for *20dismissal bad been filed and then showed why the case bad not been sooner tried. The district judge did not err in overruling the motion. Nor did be err in bis application of Act No. 63, approved April 28, 1931, nor in weighing the evidence, nor in finding defendant guilty of a violation of section 4 of the said Law, as claimed by appellant in the second, third, and fourth assignments.
The judgment appealed from must be affirmed.